Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during the interview dated 12 January 2022 by Applicant’s Attorney Hyun Yong Lee. 

The application has been amended as follows: 
Abstract:
Line 7: “am elevating block installed on the lower portion” has been changed to -- an elevating block installed on the lower portion --

Claims: 
1. An apparatus for manufacturing a laminated core comprising an upper mold (3) and a lower mold (4), and manufacturing a laminated core (100) by stacking individual laminar members (101) formed by having a strip (100A) which is sequentially transferred onto the upper portion of the lower mold (4) undergone a piercing process and a blanking process by punches mounted on the upper mold (3), wherein the apparatus further comprises: 
the squeeze ring is positioned on an outer diameter of the laminated core for the blanking process; 
a heater (202) installed on an outer circumference of the squeeze ring (201) such that the heater is configured to heat the squeeze ring and the outer diameter of the laminated core; 
a rotating die (203), having the squeeze ring (201) and the heater (202), installed therein to rotate by a predetermined pitch with the squeeze ring (201) and the heater (202); 
an elevating block (301) installed on the lower portion of the squeeze ring (201); 
an elevating cylinder (302) vertically moving the elevating block (301); and 
a heating block (304) installed on the upper portion of the elevating block (301) and positioned at an inner diameter surface of the laminated core (100), 
wherein [[a size of]] an outer diameter of the heating block (304) is substantially same as [[a size of]] the inner diameter of the laminated core (100) such that the heating block is configured to heat the inner diameter of the laminated core.  

2. (Canceled)  

3. The apparatus of claim 1, further comprising a rotatable support pad (303) [rotatably] installed on the upper portion of the elevating block (301), wherein the heating block (304) [[is]] installed on the support pad (303) [[and]] rotates with the support pad (303).  

4. The apparatus of claim 1, further comprising a heat dissipation pad (306) is installed on the lower portion of the heating block (304).


Reasons for Allowance
Claims 1 and 3-4 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 4 of the response filed on  04 November 2021 reviewed carefully and the amendments of the claims 1 and 3 dated on 04 November 2021 would overcome the claim objections and claim rejections based on  35 USC §112 and 103. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claim 1 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be proper.

Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
an apparatus for manufacturing a laminate core  comprising an upper mold and a lower mold and by stacking individual laminar members which is sequentially transferred to the upper portion of the lower mold undergone a piercing process and a blanking process, wherein the apparatus comprises a squeeze ring, a heater, a rotating die having the squeeze ring and the heater installed, an elevating cylinder vertically moves the elevating block and a heating block installed on the upper portion of the elevating block positioned at an inner diameter surface of the laminated core, wherein an outer diameter of the heating block is substantially same as the inner diameter of the laminated core such that the heating block is configured to heat the inner diameter of the laminated core.  

Prior art of record Matsubara (US 20110232076) teaches a laminated core punching apparatus having molding die and punching die to punching out stator core pieces. However, Matsubara fails to teach a heating block or a heater configured to heat the inner diameter of the core. Prior art of record 
Therefore, claim 1 is allowed and claims 3-4 are allowed as they inherit all the limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729